Exhibit 10.1
 
 
            FIRST AMENDMENT, dated as of February 22, 2007 (this “Amendment”),
to the 364-Day Revolving Credit Agreement, dated as of April 6, 2006 (as
previously amended by the letter agreement dated July 21, 2006 and as further
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among PHH CORPORATION, a Maryland corporation (the “Borrower”), the
several lenders from time to time parties thereto (collectively, the “Lenders”)
and JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).
 
W I T N E S S E T H :
 
WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Credit Agreement;
 
WHEREAS, the Borrower has requested that certain provisions of the Credit
Agreement be amended as set forth herein; and
 
WHEREAS, the Lenders are willing to agree to such amendments on the terms set
forth herein;
 
NOW, THEREFORE, in consideration of the premises contained herein, the parties
hereto agree as follows:
 
1.  Defined Terms. Unless otherwise defined herein, terms which are defined in
the Credit Agreement and used herein (and in the recitals hereto) as defined
terms are so used as so defined.
 
2.  Amendments to the Table of Contents. The Table of Contents of the Credit
Agreement is hereby amended by adding references to the following new Exhibits F
and G (attached as Annexes 1 and 2 hereto, respectively):
 
F Form of New Lender Supplement
G  Form of Commitment Increase Supplement


3.  Amendment to Section 1 (Definitions). Section 1 of the Credit Agreement is
hereby amended as follows:
 
(i) by deleting the following defined terms in their entirety:
 
 
“Commitment Utilization Percentage”;
 
“Excess Utilization Day”
 
“Utilization Fee”; and
 
“Utilization Fee Percentage”;
 
 
(ii) by deleting the words “, the Utilization Fee” appearing subsequent to the
words “the Facility Fee” and prior to the words “and all other monetary” on the
third line of the definition of the term “Obligations”; and
 


 
 

--------------------------------------------------------------------------------

 
 
(iii) by deleting the following defined term in its entirety and substituting in
lieu thereof the following new definition:
 
“Termination Date” shall mean December 15, 2007.

 
4.  Amendment to Section 2.8 (Fees). Section 2.8 of the Credit Agreement is
hereby amended by deleting the text of paragraph (b) therein and replacing it
with the word “[reserved]”.
 
5.  Amendments to Section 2.13 (Termination and Reduction of Commitments).
Section 2.13 of the Credit Agreement is hereby amended as follows:
 
(a) by adding to the title, after “Termination of and Reduction of Commitments”,
the following clause:
 
“; Increase of Commitments”;
 
(b) by deleting from the second sentence of paragraph (d) therein (i) the “,”
between the words “Total Commitment” and words “the Facility Fees” and (ii) the
words “and the Utilization Fees” subsequent to the words “the Facility Fees” and
prior to the words “on the amount”; and

 
(c) by inserting the following new paragraphs (e), (f), (g) and (h):
 
(e) In the event that the Borrower wishes to increase the Total Commitment at
any time when no Default or Event of Default has occurred and is continuing, it
shall notify the Administrative Agent in writing of the amount (the “Offered
Increase Amount”) of such proposed increase (such notice, a “Commitment Increase
Notice”), and the Administrative Agent shall notify each Lender of such proposed
increase and provide such additional information regarding such proposed
increase as any Lender may reasonably request. The Borrower may, at its election
and with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld), (i) offer one or more of the Lenders the opportunity to
participate in all or a portion of the Offered Increase Amount pursuant to
paragraph (g) below and/or (ii) offer one or more additional banks, financial
institutions or other entities the opportunity to participate in all or a
portion of the Offered Increase Amount pursuant to paragraph (f) below. Each
Commitment Increase Notice shall specify which entities the Borrower desires to
participate in such Commitment increase. The Borrower or, if requested by the
Borrower, the Administrative Agent, will notify such Lenders and/or banks,
financial institutions or other entities of such offer.
 
(f) Any additional bank, financial institution or other entity which the
Borrower selects to offer participation in the increased Commitments and which
elects to become a party to this Agreement and provide a Commitment in an amount
so offered and accepted by it pursuant to Section 2.13(e)(ii) shall execute a
New Lender Supplement with the Borrower and the Administrative Agent,
substantially in the form of Exhibit F, whereupon such bank, financial
institution or other entity (herein called a “New Lender”) shall become a Lender
for all purposes and to the same extent as if originally a party hereto and
shall be bound by and entitled to the benefits of this Agreement, and Schedule
1.1A shall be deemed to be amended to add the name and Commitment of such New
Lender, provided that the Commitment of any such new Lender shall be in an
amount not less than $5,000,000.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(g) Any Lender which accepts an offer to it by the Borrower to increase its
Commitment pursuant to Section 2.13(e)(i) shall, in each case, execute a
Commitment Increase Supplement with the Borrower and the Administrative Agent,
substantially in the form of Exhibit G, whereupon such Lender shall be bound by
and entitled to the benefits of this Agreement with respect to the full amount
of its Commitment as so increased, and Schedule 1.1A shall be deemed to be
amended to so increase the Commitment of such Lender.
 
(h) Notwithstanding anything to the contrary in this Section 2.13, (i) in no
event shall any transaction effected pursuant to this Section 2.13 cause the
Total Commitment to exceed $500,000,000 and (ii) no Lender shall have any
obligation to increase its Commitment unless it agrees to do so in its sole
discretion.
 
6.  Amendment to Section 2.16 (Reserve Requirements; Change in Circumstances).
Section 2.16 of the Credit Agreement is hereby amended by deleting the words “,
Utilization Fee” subsequent to the words “Facility Fees” and prior to the words
“and all other” on the third to last line of paragraph (f) thereof.
 
7.  Amendment to Section 2.23 (Certain Pricing Adjustments). Section 2.23 of the
Credit Agreement is hereby amended by deleting the existing text contained
therein in its entirety and inserting in lieu thereof the following new text :
 
“The Facility Fee, the applicable LIBOR Spread and the applicable FFR Spread in
effect  from time to time shall be determined in accordance with the following
table:
 
Level
 
“S&P/Moody’s Rating Equivalent of the Borrower’s senior unsecured
long-term debt
 
Facility Fee
(in Basis Points)
 
Applicable
LIBOR Spread 
(in Basis Points)
 
Applicable
FFR Spread 
(in Basis Points)
                     
Level I
 
 
BBB/Baa3 orBBB-/Baa2
or better
   

12.0
 
 

75.5
 
 

75.5
 
Level II
 
 
BBB-/Baa3
 
 
17.5
 
 
82.5
 
 
82.5
 
Level III
 
 
BBB-/Ba1 or BB+/Baa3
 
 
20.0
 
 
105.0
 
 
105.0
 
Level IV
 
 
BB+/Ba1 or worse
 
 
22.5
 
 
127.5
 
 
127.5
 



 
With respect to Level I or Level II in the table above, in the event the S&P and
Moody’s ratings on the Borrower’s senior non-credit enhanced unsecured long-term
debt are not equivalent to each other, the higher rating of S&P and Moody’s will
determine the Facility Fee, the applicable LIBOR Spread and the applicable FFR
Spread, unless the ratings are more than one level apart, in which case the
rating one level below the higher rating of S&P or Moody’s will be
determinative. In the event that (a) the Borrower’s senior non-credit enhanced
unsecured long-term debt is not rated by both of S&P or Moody’s (for any reason,
including if S&P or Moody’s shall cease to be in the business of rating
corporate debt obligations) or (b) if the rating system of either of S&P or
Moody’s shall change, then an amendment shall be negotiated in good faith (and
shall be effective only upon approval by the Borrower and the Majority Lenders)
to the references to specific ratings in the table above to reflect such changed
rating system or the unavailability of ratings from such rating agency
(including an amendment to provide for the substitution of an equivalent or
successor ratings agency). In the event that the Borrower’s senior non-credit
enhanced unsecured long-term debt is not rated by either of S&P and Moody’s,
then the Facility Fee, the applicable LIBOR Spread and the applicable FFR Spread
shall be deemed to be
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
calculated as if the lowest rating category set forth above applied until such
time as an amendment to the table above shall be agreed to. Any increase in the
Facility Fee, the applicable LIBOR Spread or the applicable FFR Spread
determined in accordance with the foregoing table shall become effective on the
date of announcement or publication by the Borrower or the applicable rating
agency of a reduction in such rating or, in the absence of such announcement or
publication, on the effective date of such decreased rating, or on the date of
any request by the Borrower to the applicable rating agency not to rate its
senior non-credit enhanced unsecured long-term debt or on the date any of such
rating agencies announces it shall no longer rate the Borrower’s senior
non-credit enhanced unsecured long-term debt. Any decrease in the Facility Fee,
the applicable LIBOR Spread or the applicable FFR Spread shall be effective on
the date of announcement or publication by any of such rating agencies of an
increase in rating or in the absence of announcement or publication on the
effective date of such increase in rating.”
 
8.  Amendment to Section 8.2 of the Credit Agreement (Advances and Payments).
Section 8.2 of the Credit Agreement is hereby amended by deleting the words “and
Utilization Fees” from the clause “first” in paragraph (b) therein.
 
9.  Amendment to Section 10.9 of the Credit Agreement (Amendments, etc.).
Section 10.9 of the Credit Agreement is hereby amended by deleting the words “or
the Utilization Fees” from the clause (y) in paragraph (a) therein.
 
10.  Representations and Warranties. On and as of the date hereof, the Borrower
hereby confirms, reaffirms and restates the representations and warranties set
forth in Section 3 of the Credit Agreement mutatis mutandis, except to the
extent that such representations and warranties (i) are the subject of that
certain Waiver, dated as of December 21, 2006, to the Credit Agreement or (ii)
expressly relate to a specific earlier date in which case the Borrower hereby
confirms, reaffirms and restates such representations and warranties as of such
earlier date.
 
11.  Partial Termination of Commitments. The outstanding Commitments under the
Credit Agreement shall automatically be reduced to $200,000,000 upon the
effectiveness of this Amendment.
 
12.  Effectiveness of Amendment. This Amendment shall become effective as of the
date:
 
(a) the Administrative Agent shall have received counterparts of this Amendment
duly executed by the Borrower and each Lender; and
 
(b) the Administrative Agent and each Lender shall have received all fees due
and payable by the Borrower on or prior to the effectiveness of this Amendment
in connection herewith.
 
13.  Continuing Effect; No Other Amendments. Except as expressly provided
herein, all of the terms and provisions of the Credit Agreement are and shall
remain in full force and effect.
 
14.  Expenses. The Borrower agrees to pay and reimburse the Administrative Agent
for all its reasonable costs and out-of-pocket expenses incurred in connection
with the preparation and delivery of this Amendment, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
 
15.  Counterparts. This Amendment may be executed in any number of counterparts
by the parties hereto (including by facsimile or electronic transmission), each
of which counterparts when so
 
 
 
 

--------------------------------------------------------------------------------

 
 
executed shall be an original, but all the counterparts shall together
constitute one and the same instrument.
 
16.  GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered in New York, New York by their proper and duly authorized
officers as of the day and year first above written.
 
PHH CORPORATION
 
By:  /s/ Mark E. Johnson   
Name: Mark E. Johnson 
Title: Vice President & Treasurer
 
 
JPMORGAN CHASE BANK, N.A.,
 as Administrative Agent and as a Lender
 
By:  /s/ Richard J. Poworoznek  
Name: Richard J. Poworoznek 
Title: Vice President
 


CITICORP USA, INC., as a Lender
 
By:  /s/ Kevin A. Ege   
Name: Kevin A. Ege
Title: Vice President

 
WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Lender
 
By:  /s/ Karin E. Samuel   
Name: Karin E. Samuel
Title: Vice President
 
 
THE BANK OF NOVA SCOTIA, as a Lender
 
By:  /s/ Todd Meller    
Name: Todd Meller
Title: Managing Director
 

--------------------------------------------------------------------------------